Title: From George Washington to Major General Philemon Dickinson, 4 November 1777
From: Washington, George
To: Dickinson, Philemon



Dear Sir
Head Quarters Whitemarsh [Pa.] 4th November 1777.

I have received your Letter of the 1st Inst. informing me of the delay of the Governor and Council in giving an answer on the Subject of my last to you; and the reluctance of the Eastern Militia to abandon Elizabeth Town—to compensate for the backwardness of the latter in obeying orders which they themselves do not absolutely approve, and make the best of their thwarting disposition, you propose a Plan of operations which you think would be so perfectly coincident with the desires of the Militia as greatly to increase their numbers, and which at the same time might be productive of important good Consequences—I should perfectly agree with you and press the Execution, if the advanced Season, the consequent difficulty of breaking ground, and the great danger of having Troops cut off that might be landed on Long Island—did not present themselves to me as obstacles which render the Enterprise ineligible.
Your Idea of counteracting the intended Reinforcements for Mr Howes Army by a demonstration of Designs upon New York I think an exceeding good one, and am very desirous that you should improve & mature it for immediate execution—a great Shew of Preparatives on your side, boats collected, Troops assembled—Your Expectation of the approach of Generals Gates and Putnam entrusted as a Secret to persons who you are sure will divulge and disseminate it in N. York—in a word such measures taken for effectually striking an Alarm in that city, and which it is altogether unnecessary for me minutely to describe to you, I am in great hopes may effect the valuable purpose which you expect. I am Dear Sir Your most obedt Servt.
